SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended April 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN GOLD, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction of incorporation) (IRS Employer File Number) 2186 S. Holly St., Suite 104 Denver, CO (Address of principal executive offices) (zip code) (303) 800-0678 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $0.001 per share par value Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes: o No: o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act): Yes: o No: þ As of June 14, 2013, the Company had 24,489,344 shares of $0.001 par value common stock issued. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of April 30, 2013 and October 31, 2012 (audited) 3 Consolidated Statements of Operations for the three months and six months ended April 30, 2013 and 2012 and from inception to April 30, 2013 4 Consolidated Statement of Cash Flows for the six months ended April 30, 2013 and 2012 and from inception to April 30, 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 4. Mine Safety Disclosure 29 Item 6. Exhibits 30 Signatures 31 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED BALANCE SHEETS April 30, October 31, ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Total current assets EQUIPMENT, NET OTHER ASSETS Contractual rights Mining claims Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Forward contract - Promissory notes Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock, $.10 par value; 1,000,000 shares authorized, -0- shares issued and outstanding at January 31, 2013 and October 31, 2012, respectively - - Common stock - $0.001 par value, 200,000,000 shares authorized, 23,862,343 and 21,382,776 shares issued and outstanding at April 30, 2013 and October 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to consolidated financial statements. 3 TABLE OF CONTENTS WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Six Months Ended, From March 25, 2010 (Inception) April 30, April 30, April 30, April 30, to April 30, REVENUE $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - SELLING, GENERAL AND ADMINISTRATIVE EXPENSES EXPLORATION EXPENSE OPERATING LOSS ) OTHER INCOME (EXPENSE): Interest (expense) income, net ) Consulting income - Terra Mining Corporation - Financing fee - ) Merger expense - ) Total other expense ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common shareattributable to WestMountain Index Advisor, Inc. and subsidiaries common shareholders- Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted See notes to consolidated financial statements. 4 TABLE OF CONTENTS WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended, From March 25, 2010 (Inception) April 30, April 30, to April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Warrant amortization expense Issuance of common stock and warrants for services and expenses Loss on forward contract - Issuance ofcommon stock per-merger - - Changes in operating assets and liabilities: Prepaid expenses ) ) Other assets - ) ) Accounts payable - trade and accrued expenses CASH (USED IN) OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) ) Cash acquired in merger - - Contractual rights ) ) ) Cash paid for mining claims - - ) NET CASH (USED IN) INVESTING ACTIVITIES: ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from promissory notes - Forward contract - Repayment of debenture notes ) - ) Proceeds from demand promissory notes - - Proceeds form the issuance of common stock per-merger - - Proceeds from the issuance of common stock NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ $ - $ Supplemental disclosures of cash flow information: Interest paid $ - $ $ Taxes paid $ - $ - $ - WestMountain items acquired in merger: Other current assets $ - $ - $ Fixed assets $ - $ - $ Accounts payable and other accrued liabilities $ - $ - $ ) Non-cash investing and financing activities: Common stock issued in exchange for account payable $ $ - $ Stock issuance for contractual rights $ - $ - $ Common stock issued for convertible notes $ - $ $ See notes to consolidated financial statements. 5 TABLE OF CONTENTS WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. BUSINESS WestMountain Gold, Inc. (“WMTN” or the “Company”) is an exploration and development company that explores, acquires, and develops advanced stage mineral properties. The Company currently has rights to a joint venture interest in a high-grade gold system in the resource definition phase with 49,809 ounces of indicated and 369,795 ounces of inferred gold based on the NI 43-101 Technical Report completed by Gustavson Associates on February 19, 2013. This high-grade gold system in total offers potential of greater than 1,000,000 ounces. WMTN’s wholly owned subsidiary, Terra Gold Corporation (“TGC”), is a joint venture partner with Raven Gold Alaska, Inc. (“Raven”) on the high-grade gold system called the TMC project. The TMC project consists of 344 Alaska state mining claims covering 223 square kilometers. All government permits and reclamation plans for continued exploration through 2014 were renewed in 2010. The TMC project is located in the Tintina gold belt. Many of the top gold producers in the world are investing billions in this region, which has estimated reserves of 183 million ounces according to the 2012 Natural Resource Holding Report. The Company has budgeted expenditures for the TMC project for the next twelve months of approximately $10,895,000, depending on additional financing, for general and administrative expenses and exploration and development, including the $5,000,000 (of a total of $6,000,000) to acquire Raven’s interest in the TMC project that would be due during 2013 if the acquisition closes. We are required to contribute $1,000,000 for project expenses to the TMC project on or before December 31, 2013. This will allow us to achieve 51% earn in under the JV Agreement, in the event we are unable to complete the acquisition of Raven’s interest in the TMC project. To date, the Company has indicated and inferred reserves of gold. The Company expects to have revenues from the sale of gold in 2013. The Company will have to raise substantial additional capital in order to fully implement the business plan. If economic reserves of gold and/or other minerals are proven, additional capital will be needed to actually develop and mine those reserves. The Company must expend an additional $3.5 million over the next two years to achieve 80% earn in on the TMC project, unless we acquire 100% of Raven’s interestin the TMC project. Even if economicreserves are found, if we are unable to raise this capital, we will not be able to complete our earn in on this project. The Company’s principal source of liquidity for the next several years will need to be the continued raising of capital through the issuance of equity or debt. WMTN plans to raise funds for each step of the project and as each step is successfully completed, raise the capital for the next phase. WMTN believes this will reduce the cost of capital as compared to trying to raise all the anticipated capital at once up front. However, since WMTN’s ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Risk Factors”), no assurance can be given that WMTN will in fact be able to raise the additional capital as it is needed. The Company may choose to scale back operations to operate at break-even with a smaller level of business activity, while adjusting overhead depending on the availability of additional financing. In addition, the Company expects that it will need to raise additional funds if the Company decides to pursue more rapid expansion, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if it must respond to unanticipated events that require it to make additional investments. The Company cannot assure that additional financing will be available when needed on favorable terms, or at all. The Company’s independent registered accounting firm have expressed substantial doubt about the Company’s ability to continue as a going concern as a result of its history of net loss. The Company’s ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully execute the plans to pursue the TMC project as described in this Form 10-Q. The outcome of these matters cannot be predicted at this time. These consolidated financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue its business. 6 TABLE OF CONTENTS UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of WMTN and its subsidiaries have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The financial statements for the periods April 30, 2013 and 2012 are unaudited and include all adjustments necessary to a fair statement of the results of operations for the periods then ended. All such adjustments are of a normal, recurring nature. The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for a full fiscal year. For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2012 as filed with the Securities and Exchange Commission (the “SEC”) on January 18, 2013. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES Accounting Method The Company’s consolidated financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Principles of Consolidation These consolidated financial statements include the Company’s consolidated financial position, results of operations, and cash flows. All material intercompany balances and transactions have been eliminated in the accompanying consolidated financial statements. Foreign Currency Translation The consolidated financial statements are presented in US dollars. Cash and Cash Equivalents The Company classifies highly liquid temporary investments with an original maturity of three months or less when purchased as cash equivalents. The Company maintains cash balances at various financial institutions. Balances at US banks are insured by the Federal Deposit Insurance Corporation up to $250,000. Beginning December 31, 2010 and through December 31, 2013, all noninterest-bearing transaction accounts are fully insured, regardless of the balance of the account, at all FDIC-insured institutions. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk for cash on deposit. As of April 30, 2013, the Company had no uninsured cash amounts. Equipment Equipment consists of machinery, furniture and fixtures and software, which are stated at cost less accumulated depreciation and amortization. Depreciation is computed by the straight-line method over the estimated useful lives or lease period of the relevant asset, generally 3 -5 years. Mineral Properties Costs of acquiring mineral properties are capitalized by project area upon purchase of the associated claims. Costs to maintain the mineral rights and leases are expensed as incurred. When a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method on the basis of periodic estimates of ore reserves. Mineral properties are periodically assessed for impairment of value and any diminution in value. The Company has access to the camp by airplane. There is no road access from camp to the project area where drilling and bulk sampling mining occurs. It is approximately 1 1/2 miles from camp to the project area. Power generation is by diesel generator at the camp. Fuel is brought in for thegeneratorsby a cargo plane to the airstrip. Long-Lived Assets The Company reviews its long-lived assets for impairment when changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Long-lived assets under certain circumstances are reported at the lower of carrying amount or fair value. Assets to be disposed of and assets not expected to provide any future service potential to the Company are recorded at the lower of carrying amount or fair value (less the projected cost associated with selling the asset). To the extent carrying values exceed fair values, an impairment loss is recognized in operating results. As of April 30, 2013, there are no impairments recognized. Alaska Reclamation and Remediation Liabilities The Company operates in Alaska. The State of Alaska Department of Natural Resources requires a pool of funds from all permittees with exploration and mining projects to cover reclamation. There is a $750 per acre disturbance reclamation bond that is required for disturbance of 5 acres or more and/or removal of more the 50,000 cubic yards of material. The Company expects to exceed the minimumrequirementsin 2013 and is expected to be required to file areclamationbond. 7 TABLE OF CONTENTS The Company expects to record reclamation bond as a liability in the period in which the Company is required to pay a reclamation bond. A corresponding asset is also recorded and depreciated over the life of the asset. After the initial measurement of the asset retirement obligation, the liability will be adjusted at the end of each reporting period to reflect changes in reclamation bond. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The fair value hierarchy contains three levels as follows: Level 1 - Unadjusted quoted prices that are available in active markets for the identical assets or liabilities at the measurement date. Level 2 - Other observable inputs available at the measurement date, other than quoted prices included in Level 1, either directly or indirectly, including: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets in nonactive markets; ● Inputs other than quoted prices that are observable for the asset or liability; and ● Inputs that are derived principally from or corroborated by other observable market data. Level 3 - Unobservable inputs that cannot be corroborated by observable market data and reflect the use of significant management judgment. These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. Assets and Liabilities that are Measured at Fair Value on a Recurring Basis. The Company accounts for fair value measurements in accordance with ASC 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measurement and expands disclosure about fair value measurement. The fair value hierarchy requires the use of observable market data when available. In instances in which the inputs used to measure fair value fall into different levels of the fair value hierarchy, the fair value measurement has been determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular item to the fair value measurement in its entirety requires judgment, including the consideration of inputs specific to the asset or liability. Mineral Exploration and Development Costs All exploration expenditures are expensed as incurred. Significant property acquisition payments for active exploration properties are capitalized. If no minable ore body is discovered, previously capitalized costs are expensed in the period the property is abandoned. Expenditures to develop new mines, to define further mineralization in existing ore bodies, and to expand the capacity of operating mines, are capitalized and amortized on a unit of production basis over proven and probable reserves. Should a property be abandoned, its capitalized costs are charged to operations. The Company charges to operations the allocable portion of capitalized costs attributable to properties abandoned. Capitalized costs are allocated to properties sold based on the proportion of claims sold to the claims remaining within the project area. Provision for Income Taxes Income taxes are provided based upon the liability method of accounting. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for income tax purposes. Net Loss Per Share Basic loss per common share is computed by dividing net loss available to common shareholders by the weighted average number of shares of common stock outstanding for the periods presented. Diluted net loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that would then share in the income of the Company, subject to anti-dilution limitations. As of April 30, 2013, the Company had warrants for the purchase of 13,479,058 common shares and 2,108,248 common shares related promissory notes to which were considered but were not included in the computation of loss per share at April 30, 2013 because they would have been anti-dilutive. In addition, the Company has 250,000 shares of common stock to be issued in 2014 to International Tower Hill Ltd. which could potentially dilute future earnings per share. 8 TABLE OF CONTENTS As of April 30, 2012, the Company had warrants for the purchase of 6,944,796 common shares and 385,000 common shares related promissory notes which were considered but were not included in the computation of loss per share at April 30, 2012 because they would have been anti-dilutive. In addition, the Company had 250,000 shares of common stock to be issued in both 2012 and 2014 to International Tower Hill Ltd. which would potentially dilute future earnings per share. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies. Due to the tentative and preliminary nature of those proposed standards, management has not determined whether implementation of such proposed standards would be material to the consolidated financial statements. NOTE 3. AGREEMENTS Exploration, Development and Mine Operating Agreements Joint Venture Agreement On September 15, 2010, TMC and its wholly owned subsidiary, TGC, and Raven signed an Exploration, Development and Mine Operating Agreement (“JV Agreement”). TMC agreed to have 250,000 shares of WMTN common stock issued to Raven no later than one year after the closing of the acquisition of TMC by WMTN and an additional 250,000 shares of WMTN common stock issued on or before each of December 31, 2011 and December 31, 2012. The $50,000 due with the signing of the Letter of Intent in February 2010 was paid September 17, 2010. TMC has spent $5,500,000 of project expenses through May 31, 2013 as defined by the JV Agreement. The JV Agreement has a term of twenty years, which can continue longer as long as products are produced on a continuous basis and thereafter until all materials, equipment and infrastructure are salvaged and disposed of, environmental compliance is completed and accepted and the parties have completed a final accounting. The JV Agreement defines terms and conditions where TMC and TGC earns a 51% interest with the following payments and stock issuances: Pay the following options payments: ● Payment of $10,000 with the signing of the Letter of Intent in February 2010 (paid September 2010). ● Payment of $40,000 with the signing of the JV Agreement (paid September 2010). ● Payment of $100,000 on or before December 31, 2011 (paid in December 2011). ● Payment of $150,000 on or before December 31, 2012 (paid in January 2013). Provide the following project funding- ● Payment of $1 million in project expenses on or before December 31, 2011, including $100,000 to Raven for camp equipment (paid). ● Payment of $2.5 million in additional project expenses on or before December 31, 2012, including $100,000 to Raven for camp equipment (paid in January 2013). ● Payment of $2.5 million in additional project expenses on or before December 31, 2013. Issue the following common stock, which is subject to a two year trading restriction, upon the completion of the acquisition of TMC by WMTN: ● Issue 250,000 shares of WMTN common stock no later than one year after the closing of the acquisition of TMC (issued). ● Issue 250,000 shares of WMTN common stock on or before December 31, 2011 (issued), and December 31, 2012 (issued). 9 TABLE OF CONTENTS TMC and TGC then can increase their interest to 80% in the project with the following payments and stock issuances: ● Payment of $150,000 on or before December 31, 2013. ● Payment of $3.05 million in additional project expenses on or before December 31, 2014. ● Issue 250,000 shares of WMTN common stock on or before December 31, 2014. On February 19, 2013, WMTN signed a Letter of Intent to acquire Raven’s remaining interest in the joint venture for $6.0 million in cash and 750,000 shares of common stock, a transaction that would give WMTN 100% ownership of the TMC project at closing.The Letter of Intent expired, but the Company expects to enter into a new Letter of Intent. If the acquisition of Raven’s interest in the joint venture is not completed, the failure to operate in accordance with the JV Agreement could result in the Company’s interest in the JV being revoked or the JV Agreement being terminated. All costs related to the JV Agreement have been recorded as exploration expenses. The Company has not earned its 51% interest in the joint venture and does not control the joint venture. Therefore, the joint venture is not consolidated in the Company’s financial statements. At such time as the Company earns its 51% or gains control of the joint venture (or completes the acquisition of Raven’s interest in the joint venture), it will consolidate the operations of the joint venture. Amended Claims and Lease Agreements with Ben Porterfield On January 7, 2011, TMC entered into an Amended Claims Agreement with Ben Porterfield related to five mining claims known as Fish Creek 1-5 (ADL-648383 through ADL-648387), which claims have been assigned to the Terra Project. As part of this Amended Claims Agreement, Ben Porterfield consented to certain conveyances, assignments, contributions and transfers related to this above five mining claims. The Amended Lease Agreement, which incorporates the Lease dated March 22, 2005 and the September 27, 2010 Consent between Ben Porterfield and AngloGold Ashanti (USA) Exploration Inc., has a term of ten years, which can be extended for an additional ten years with thirty days written notice. The Amended Lease Agreement defines terms and conditions and requires the following minimum royalties: ● Payment of $100,000 annually on March 22, 2011 (paid). ● Payment of $100,000 annually on March 22, 2012(paid), 2013 (paid) through March 22, 2015. ● Payment of $125,000 annually on March 22, 2016 through the termination of the Amended Claims Agreement. The Company can terminate the Amended Lease Agreement with the payment of $875,000, less $75,000 paid during the years 2006-2011. The payment maybe paid over three annual payments. TMC has paid in total $400,000 to Ben Porterfield and WMTN issued 500,000 shares of WMTN restricted common stock on March 23, 2011. The common stock was recorded as Contractual Rights at $250,000 or $.50 per share. Mr. Porterfield is to receive 200 tons of Bens Vein materials over the next two years. The investment in the exclusive rights to the mineral properties is accounted for at cost.As of April 30, 2013, the Company has capitalized $650,000 related to this Claims Agreement. The Amended Claims Agreement, which incorporates the Lease dated March 22, 2005, provides for a production royalty of 4% of the net smelter return for all minerals produced or sold. The Company may repurchase 1% of the production royalty right for $1,000,000 and an additional 1% for $3,000,000. The failure to operate in accordance with the Amended Claims or Lease Agreements could result in the Lease being terminated. 10 TABLE OF CONTENTS NOTE 4. EQUIPMENT, NET Equipment, net consists of the following: Estimated Useful Lives April 30, October 31, Mining and other equipment 3-5 years $ $ Less: accumulated depreciation ) ) $ $ Depreciation expense for the six months ended April 30, 2013 and 2012 was $65,261 and $44,610, respectively. NOTE 5. CERTAIN RELATIONS AND RELATED PARTY TRANSACTIONS The following relationships are material or are related as indicated. Other Reverse Merger Agreements WMTN entered into a Consulting Agreement with WestMountain Asset Management, Inc. (“WASM and WASM Agreement”), aWMTN shareholder. Under the terms of the WASM Agreement, WASM agreed to advise WMTN on the acquisition of TMC, funding of WMTN and strengthening the WMTN balance sheet during the period ending December 31, 2011. WASM received a Warrant for 925,000 shares at $0.001 per share.WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the warrant within ninety days on a best efforts basis.As of January 22, 2012, WASM has exercised a portion of the warrant and 873,000 shares of WMTN common stock were issued. As of April 30, 2013, 52,000 common stock warrants from this transaction are outstanding. Other Related Party Transactions The Company has five full-time and part-time employees. The Company shares offices with Minex Exploration LLP, an Idaho partnership affiliated with the Company’s Chief Executive Officer. Also, the Company utilizes Minex Mining contractors for exploration and development of the Alaska property. The Company has recorded accounts payable- related party of $476,883 and $511,270 as of April 30, 2013 and October 31, 2012, respectively. At April 30, 2013 and October 31, 2012, the Company has accrued payroll to related parties in the amount of $38,200 and 52,611, respectively. Secured Promissory and Promissory Notes with BOCO From time to time, the Company entered into promissory notes and other agreements with BOCO Investment, LLC (“BOCO”) related to loans from BOCO to the Company. The current status of BOCO loans to the Company and their terms are described in Note 7, Promissory Notes and Note 10, Subsequent Events, below. Any material related party transactions are reported in applicable sections of this Form 10-Q. NOTE 6. FORWARD CONTRACT On March 20, 2013, the Company entered into a Forward Exchange Agreement with three accredited investors for an aggregate loan of $600,000. The Company is required to tender no less than 600 ounces of gold in bar form to the three accredited investors by September 15, 2013. As of April 30, 2013, the value of the gold obligation is $884,580. The difference between the amount received and the fair value of the obligation will be recorded as additional interest expense or income at each reporting date based on the fair value of gold. NOTE 7. PROMISSORY NOTES Secured Promissory Notes On September 17, 2012, the Company entered into an Amended and Restated Revolving Credit Loan and Security and Secured Convertible Promissory Note Agreements with BOCO Investments, LLC (“BOCO”), an existing lender to and shareholder in the Company. On October 1, 2012, the Company entered into a Warrant to Purchase Stock Agreement with BOCO related to this financing (such Agreements and Warrant, the “Transaction Documents”). This transaction consolidated previously issued promissory note agreements and warrants purchase agreements into one amended agreement. 11 TABLE OF CONTENTS Under the Transaction Documents, the Company issued an Amended and Restated Secured Convertible Promissory Note (“Note”) in the principal amount of $1,852,115. The Note is due July 31, 2013 and provides for interest at 15% payable in arrears. The Note and accrued interest are convertible into common stock at the lesser of $3.00 or the lowest price at which common shares in the Company are issued in any round of financing commencing after the date of this Note and prior to the conversion, at the discretion of BOCO. The Note is secured by a security interest in the Company’s assets to secure the Company’s performance under the Note.In addition, the Company issued a Warrant to purchase 1,852,115 shares of common stock at the lesser of $1.50 or the lowest price at which common shares in the Company are issued in any round of financing commencing after the date of this Note. The Warrant expires September 30, 2017. There are no registration requirements. The Transaction Documents place certain operating restrictions on the Company. As of April 30, 2013, the principal and accrued interest due on the note is $2,022,173. The Agreements also contain certain representations and warranties of the Company and BOCO, including customary investment-related representations provided by BOCO, as well as acknowledgements by BOCO that it has reviewed certain disclosures of the Company (including the periodic reports that the Company has filed with the SEC) and that the Company’s issuance of the shares has not been registered with the SEC or qualified under any state securities laws. The Company provided customary representations regarding, among other things, its organization, subsidiaries, disclosure reports, absence of certain legal or governmental proceedings, financial statements, tax matters, insurance matters, real property and other assets, and compliance with applicable laws and regulations. The representations and warranties made to BOCO are qualified in their entirety (to the extent applicable) by the Company’s disclosures in the reports it files with the SEC. The Company also delivered confidential disclosure schedules qualifying certain of its representations and warranties in connection with executing and delivering the Agreement. In addition to the Transaction Documents described above, on September 11, 2012, the Company entered into a Warrant to Purchase Stock Agreement with BOCO. The Company issued a Warrant to purchase 1,250,000 shares of common stock at $0.25 per share. The Warrant expires September 30, 2017. There are no registration requirements. Unsecured Promissory Notes On March 21, 2012 the Company entered into Promissory Note Documents with Fabin Andres and Bill Andres, existing shareholders in the Company. Under the Promissory Note Documents, the Company issued a Convertible Promissory Note (“Andres Notes”) in the principal amount of $100,000 and $100,000, respectively. The Andres Notes are due in twelve months and provide for interest at 5% payable in arrears. The Andres Notes are convertible into common stock as $1.00 per share. In addition, the Company issued 50,000 shares of restricted common stock to each party that was expensed to interest at $1.00 per share or $100,000 during the three months ended April 30, 2012. On May 29, 2013, the Company entered into an Amendment Convertible Promissory Note extending the due date to October 31, 2013As of April 30, 2013, the principal and accrued interest due on the notes is $209,795. On April 30, 2012 the Company entered into Promissory Note Documents with Silver Verde May Mining Company Inc. (“SVM”), a party related to an existing shareholder and a Director of the Company. Under the Promissory Note Documents, the Company issued Convertible Promissory Notes (“SVM Notes”) in the principal amounts of $75,000 and $10,000, respectively. The Notes are due in seven months and ten months, respectively, and provide for interest at 5% payable in arrears. The SVM Notes are convertible into common stock as $1.00 per share. In addition, the Company issued 42,500 shares of restricted common stock to SVM in connection with the issuance of the SVM Notes that was expensed to interest at $1.00 per share or $42,500 during the three months ended April 30, 2012. As of April 30, 2013, the principal and accrued interest due on the notes is $89,215. As of June 14, 2013, the Company has repaid $45,717 to SVM. On May 29, 2013, the Company entered into an Amendment Convertible Promissory Note extending the due date to October 31, 2013. NOTE 8. EQUITY TRANSACTIONS During the six months ended April 30, 2013, the Company had the following unregistered sales of equity securities. Unless otherwise indicated, all of the following private placements of Company securities were conducted under the exemption from registration as provided under Section 4(2) of the Securities Act of 1933 (and also qualified for exemption under 4(5), formerly 4(6) of the Securities Act of 1933, except as noted below). All of the shares issued were issued in private placements not involving a public offering, are considered to be “restricted stock” as defined in Rule 144 promulgated under the Securities Act of 1933 and stock certificates issued with respect thereto bear legends to that effect. During the six months ended April 30, 2013, the Company signed Subscription Agreements with accredited investors for $1,139,752, net of costs and issued 2,147,901 shares of restricted common stock. The restricted common stock does not have registration rights. In addition, the Company issued warrants for 2,192,901 shares at $1.50 per share. The warrants expire three years from the issuance date and do not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. A notice filing under Regulation D was filed with the SEC on January 15, 2013 with regard to these stock issuances. 12 TABLE OF CONTENTS On December 21, 2012, the Company issued 250,000 shares WMTN restricted common stock to International Tower Hill Mines Limited related to the JV Agreement. The shares do not have registration rights.The shares were valued at the date of grant and $127,500 was expensed to exploration during the six months ended April 30, 2013. A notice filing under Regulation D was filed with the SEC on February 26, 2013 with regard to this stock issuance. During the six months ended April 30, 2013, the Company issued 25,000 restricted shares of common stock to Arlan and Byron Ruen under a Consulting Agreement. The shares do not have registration rights.The shares were valued on the date of issuance and $12,750 was expensed to services. A notice filing under Regulation D was filed with the SEC on January 14, 2013 with regard to this stock issuance. During the six months ended April 30, 2013, the Company converted $15,300 in accounts payable into 30,000 shares of restricted common stock. The stock was valued on the date of issuance. In addition, Monihan and Biagi PLLC, our corporate counsel, converted $20,000 of accounts payable into 26,666 shares of restricted common stock at $0.75 per share. The stock was valued on the date of issuance. The restricted common stock does not have registration rights.The Company issued warrants to Monihan and Biagi, PLLC for 26,666 shares at an exercise price of $1.50 per share for services performed. The warrants expire three years after issuance and do not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. The warrants were valued at $0.50 per share based on Black-Scholes and $13,333 was expensed during the six months ended April 30, 2013. A notice filing under Regulation D was filed with the SEC during the three months ended January 31, 2013 with regard to these stock issuances. A summary of the warrants issued as of April 30, 2013 were as follows: April 30, 2013 Weighted Average Exercise Shares Price Outstanding at beginning of period $ Issued Exercised - - Forfeited - - Expired - - Outstanding at end of period $ Exerciseable at end of period 13 TABLE OF CONTENTS A summary of the status of the warrants outstanding as of April 30, 2013 is presented below: April 30, 2013 Weighted Weighted Weighted Average Average Average Number of Remaining Exercise Shares Exercise Warrants Life Price Exerciseable Price $ $ $ The significant weighted average assumptions relating to the valuation of the Company’s warrants for the period ended April 30, 2013 were as follows: Dividend yield 0 % Expected life 3-10 years Expected volatility 100-143 % Risk free interest rate 2-3.25 % At April 30, 2013, vested warrants of 13,479,058 had anaggregate intrinsic value of $0. NOTE 9. COMMITMENTS, CONTINGENCIES AND LEGAL PROCEEDINGS Except as disclosed, there are no pending legal proceedings against us that are expected to have a material adverse effect on our cash flows, financial condition or results of operations. EMPLOYMENT AGREEMENTS On October 1, 2010, TMC signed an Employment Agreement with Gregory Schifrin (“Schifrin Agreement”), which was acquired by WMTN as a result of the acquisition of TMC. Under the terms of the Schifrin Agreement, Mr. Schifrin was appointed Chief Executive Officer for an indefinite period at a salary of $120,000 per year. Mr. Schifrin is eligible for annual bonuses and incentive plans as determined by the Company’s Compensation Committee. Mr. Schifrin is also eligible for employee benefit programs, including 4 weeks of vacation per year, medical benefits and $500 per day spent on the Company’s project sites. Mr. Schifrin may resign with 60 days’ notice. If Mr. Schifrin is terminated without cause, including a change in control (after six months), he is to receive in a lump sum, two times his annual salary, two times his targeted annual bonus, two times his last year’s bonus and any accrued vacation. On October 1, 2010, TMC signed an Employment Agreement with James Baughman (“Baughman Agreement”), which was acquired by WMTN as a result of the acquisition of TMC. Under the terms of the Baughman Agreement, Mr. Baughman was appointed Chief Operating Officer for an indefinite period at a salary of $120,000 per year. Mr. Baughman is eligible for annual bonuses and incentive plans as determined by the Company’s Compensation Committee. Mr. Baughman is also eligible for employee benefit programs, including 4 weeks of vacation per year, medical benefits and $500 per day spent on the Company’s project sites. Mr. Baughman may resign with 60 days’ notice. If Mr. Baughman is terminated without cause, including a change in control (after six months), he is to receive in a lump sum, two times his annual salary, two times his targeted annual bonus, two times his last year’s bonus and any accrued vacation. On April 18, 2011, the Company entered into an Employment Agreement (“Scott Employment Agreement”) with Mark Scott as the Company’s Chief Financial Officer, which was effective April 9, 2011. The Scott Employment Agreement replaced the Scott Consulting Agreement dated February 18, 2011 and which expired on April 8, 2011. 14 TABLE OF CONTENTS Under the terms of the Scott Employment Agreement, Mr. Scott was appointed Chief Financial Officer for an indefinite period at a salary of $96,000 per year plus incentive compensation of $3,000 per month. Mr. Scott is eligible for annual bonuses and incentive plans as determined by the Company’s Compensation Committee. Mr. Scott is eligible for employee benefit programs, including 4 weeks of vacation per year, medical benefits, life and disability insurance. Mr. Scott may resign with 60 days’ notice. If Mr. Scott is terminated without cause, including a change in control (after six months), he is to receive in a lump sum, one times his annual salary, one times his targeted annual bonus, one times his last year’s bonus and any accrued vacation. LEASES The Company is obligated under various non-cancelable operating leases for their various facilities and certain equipment. The aggregate unaudited future minimum lease payments, to the extent the leases have early cancellation options and excluding escalation charges, are as follows: Years Ended April 30, Total $ Beyond Total $ NOTE 10. SUBSEQUENT EVENTS The Company evaluates subsequent events, for the purpose of adjustment or disclosure, up through the date the financial statements are available. Subsequent to April 30, 2013, the following material transactions occurred: Promissory Note With BOCO On May 14, 2013, the Company received $500,000 from BOCOInvestments LLC (“BOCO”), an existing lender to and shareholder in the Company. On May 7, 2013, the Company entered into a Promissory Note, a Security Agreement and a Loan Agreement with BOCO. On May 7, 2013, the Company entered into a Warrant to Purchase Stock Agreement with BOCO related to this financing ( collectively with the Loan Agreement and the Security Agreement, the “Transaction Documents”). Under the Transaction Documents, the Company issued a Promissory Note (“Note”) in the principal amount of $500,000. The Note is due October 31, 2013 and provides for interest at 15% payable in arrears. The Note is secured by a security interest in the Company’s assets to secure the Company’s performance under the Note. In addition, the Company issued a Warrant to purchase 1,250,000 shares of common stock at an exercise price that is the lesser of $0.75 per share or a price per share equal to eighty percent (80%) of the lowest price at which a common share in the Company has been issued in any round of financing commenced or closed after the date of this Warrant and prior to Holder’s exercise of its rights under the Warrant. The Warrant expires May 17, 2018. There are no registration requirements. The Transaction Documents place certain operating restrictions on the Company. The Transaction Documents also contain certain representations and warranties of the Company and BOCO, including customary investment-related representations provided by BOCO, as well as acknowledgements by BOCO that it has reviewed certain disclosures of the Company (including the periodic reports that the Company has filed with the SEC) and that the Company’s issuance of the shares has not been registered with the SEC or qualified under any state securities laws. The Company provided customary representations regarding, among other things, its organization, subsidiaries, disclosure reports, absence of certain legal or governmental proceedings, financial statements, tax matters, insurance matters, real property and other assets, and compliance with applicable laws and regulations. The representations and warranties made to BOCO are qualified in their entirety (to the extent applicable) by the Company’s disclosures in the reports it files with the SEC. The Company also delivered confidential disclosure schedules qualifying certain of its representations and warranties in connection with executing and delivering the Loan Agreement. Share Issuances On June 6, 2013, the Company issued 623,000 shares of common stock that were valued at $1.00 per share to individuals, employees and officers who provided services to the company during 2012. In addition, the Company issued warrants for the purchase of 225,000 common shares that were valued at $1.00 per share to individuals who provided services to the company during 2012. 15 TABLE OF CONTENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-looking statements in this report reflect the good-faith judgment of our management and the statements are based on facts and factors as we currently know them. Forward-looking statements are subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, but are not limited to, those discussed below as well as those discussed elsewhere in this report (including in Part II, Item 1A (Risk Factors)). Readers are urged not to place undue reliance on these forward-looking statements because they speak only as of the date of this report. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. GENERAL DEVELOPMENT OF BUSINESS THE COMPANY AND OUR BUSINESS WestMountain Gold, Inc. (“WMTN” or the “Company”) is an exploration and development company that explores, acquires, and develops advanced stage mineral properties. The Company currently has rights to a joint venture interest in a high-grade gold system in the resource definition phase with 49,809 ounces of indicated and 369,795 ounces of inferred gold based on the NI 43-101 Technical Report completed by Gustavson Associates on February 19, 2013. This high-grade gold system in total offers potential of greater than 1,000,000 ounces. WMTN’s wholly owned subsidiary, Terra Gold Corporation (“TGC”), is a joint venture partner with Raven Gold Alaska, Inc. (“Raven”) on the high-grade gold system called the TMC project. The TMC project consists of 344 Alaska state mining claims covering 223 square kilometers. All government permits and reclamation plans for continued exploration through 2014 were renewed in 2010. On February 19, 2013, WMTN signed a Letter of Intent to acquire Raven’s remaining interest in the joint venture for $6.0 million in cash and 750,000 shares of common stock, a transaction that would give WMTN 100% ownership of the TMC project at closing.The Letter of Intent expired, but the Company expects to can enter into a new Letter of Intent. The TMC project is located in the Tintina gold belt. Many of the top gold producers in the world are investing billions in this region, which has estimated reserves of 183 million ounces according to the 2012 Natural Resource Holding Report. We have budgeted expenditures for the TMC project for the next twelve months of approximately $10,895,000, depending on additional financing, for general and administrative expenses and exploration and development, including the $5,000,000 (of a total of $6,000,000) to acquire Raven’s interest in the TMC project that would be due on or before July 15, 2013 if the acquisition closes. We are required to contribute $1,000,000 for project expenses to the TMC project on or before December 31, 2013. This will allow us to achieve 51% earn in under the JV Agreement, in the event we are unable to complete the acquisition of Raven’s interest in the TMC project. To date, we have indicated and inferred reserves of gold. We expect to have revenues from the sale of gold in 2013. We will have to raise substantial additional capital in order to fully implement the business plan. If economic reserves of gold and/or other minerals are proven, additional capital will be needed to actually develop and mine those reserves. The Company must expend an additional $3.5 million over the next two years to achieve 80% earn in on the TMC project, we acquire 100% of Raven’s interestin the TMC project. Even if economicreserves are found, if we are unable to raise this capital, we will not be able to complete our earn in on this project. Our principal source of liquidity for the next several years will need to be the continued raising of capital through the issuance of equity or debt. WMTN plans to raise funds for each step of the project and as each step is successfully completed, raise the capital for the next phase. WMTN believes this will reduce the cost of capital as compared to trying to raise all the anticipated capital at once up front. However, since WMTN’s ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Risk Factors”), no assurance can be given that WMTN will in fact be able to raise the additional capital as it is needed. 16 TABLE OF CONTENTS Our primary activity will be to proceed with the TMC project and other mining opportunities that may present themselves from time to time. We cannot guarantee that the TMC project will be successful or that any project that we embark upon will be successful. Our goal is to build our Company into a successful mineral exploration and development company. CORPORATE INFORMATION We were incorporated in the state of Colorado on October 18, 2007. Our principal executive office is located at 2186 S. Holly St., Suite 104, Denver, CO 80222, and our telephone number is (303) 800-0678. Our principal website address is located at www.westmountaingold.com. The information on our website is not incorporated as a part of this Form 10-Q. THE COMPANY’S COMMON STOCK Our common stock currently trades on the OTCBB Exchange ("OTCBB") under the symbol "WMTN." KEY MARKET PRIORITIES Our primary key market priority will be to proceed with the TMC project and other mining opportunities that may present themselves from time to time. We cannot guarantee that the TMC project will be successful or that any project that we embark upon will be successful. Our goal is to build our Company into a successful mineral exploration and development company. PRIMARY RISKS AND UNCERTAINTIES We are exposed to various risks related to the volatility of the price of gold, our need for additional financing, our joint venture agreements, our reserve estimates, operating as a going concern, unique difficulties and uncertainties in mining exploration ventures, and a volatile market price for our common stock. These risks and uncertainties are discussed in more detail below in this item. RESULTS OF OPERATIONS The following table presents certain consolidated statement of operations information and presentation of that data as a percentage of change from period-to-period. THREE MONTHS ENDED APRIL 30, 2, 2012 (dollars in thousands) Three Months Ended April 30, $ Variance % Variance Revenue $
